Name: Council Implementing Regulation (EU) NoÃ 968/2011 of 29Ã September 2011 implementing Article 11(1) and (4) of Regulation (EU) NoÃ 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  Asia and Oceania;  international security
 Date Published: nan

 1.10.2011 EN Official Journal of the European Union L 257/1 COUNCIL IMPLEMENTING REGULATION (EU) No 968/2011 of 29 September 2011 implementing Article 11(1) and (4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(1) and (4) thereof, Whereas: (1) On 1 August 2011, the Council adopted Council Regulation (EU) No 753/2011. (2) On 15 August 2011, the Security Council Committee, established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011), updated the list of individuals, groups, undertakings and entities subject to restrictive measures and therefore Annex I to Regulation (EU) No 753/2011 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2011. For the Council The President M. KOROLEC (1) OJ L 199, 2.8.2011, p. 1. ANNEX ANNEX I LIST OF NATURAL AND LEGAL PERSONS, GROUPS, UNDERTAKINGS AND ENTITIES REFERRED TO IN ARTICLE 4 A. Individuals associated with the Taliban (1) Abdul Baqi. Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of the provinces of Khost and Paktika under the Taliban regime; (b) Vice-Minister of Information and Culture under the Taliban regime; (c) Consulate Dept., Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1962 Place of birth: Jalalabad city, Nangarhar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Baqi initially served as the Governor of the provinces of Khost and Paktika for the Taliban regime. He was subsequently appointed Vice-Minister of Information and Culture. He also served in the Consular Department of the Ministry of Foreign Affairs of the Taliban regime. During 2003, Abdul Baqi was involved in anti-government military activities in the Shinwar, Achin, Naziyan and Dur Baba Districts of the Nangarhar Province. As of 2009 he was engaged in organizing militant activities throughout the eastern region, particularly in the Nangarhar Province and Jalalabad City. (2) Abdul Qadeer Abdul Baseer. Title: (a) General, (b) Maulavi. Grounds for listing: Military AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: repatriated to Afghanistan in February 2006. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Qadeer Abdul Baseer served as a treasurer for the Taliban in Peshawar, Pakistan, as at 2009. He was the financial advisor to the Talibans Peshawar Military Council and the head of the Talibans Peshawar Financial Commission as at early 2010. He personally delivers money from the Talibans leadership shura to Taliban groups throughout Pakistan. (3) Amir Abdullah (alias Amir Abdullah Sahib). Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Other information: He has travelled to Kuwait, Saudi Arabia, the Libya Arab Jamahiriya and the United Arab Emirates to raise funds for the Taliban. Date of UN designation:20.7.2010. Date of designation referred to in Article 6(1)(b):20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Abdullah has served as treasurer to senior Taliban leader Abdul Ghani Baradar (TI.B.24.01.) and was the former deputy to the Taliban governor of Kandahar Province, Afghanistan. Amir Abdullah has traveled to Kuwait, Saudi Arabia, Libya and the United Arab Emirates to raise funds for the Taliban. He has also facilitated communications for Taliban leadership and coordinated high-level meetings at the guesthouse of his residence in Pakistan. Abdullah helped many senior Taliban members who fled Afghanistan in 2001 to settle in Pakistan. (4) Abdul Manan. Title: (a) Mr (b) Mawlawi. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan became a senior Taliban commander in Paktia, Paktika and Khost Provinces of eastern Afghanistan. He was also responsible for the movement of Taliban fighters and weapons across the Afghanistan-Pakistan border. (5) Abdul Razaq. Title: Maulavi. Grounds for Listing: Minister of Commerce of the Taliban regime Date of birth: approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: Arrested in 2003 in Kandahar province in Afghanistan. Date of UN designation:31.1.2001. (6) Abdul Wahab. Title: Malawi. Grounds for listing: Taliban ChargÃ © dAffaires in Riyadh under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (7) Abdul Rahman Agha. Title: Maulavi. Grounds for listing: Chief Justice of Military Court of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (8) Abdul Wasay Mutasim Agha. (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem). Title: Mullah. Grounds for listing: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Date of designation referred to in Article 6(1)(b):31.1.2001. (9) Janan Agha. Title: Mullah. Grounds for listing: Governor of Fariab province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Central Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (10) Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Grounds for listing: Employee of the Passport and Visa Department of the Taliban regime. Date of birth: Approximately 1966. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayed Mohammad Azim Aghas post as an employee of the Passport and Visa Department came under the Ministry of Interior of the Taliban regime. (11) Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (c) Sayed Ghias). Title: Maulavi. Grounds for listing: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Faryab province, Afghanistan as of May 2007, (b) Involved in drug trafficking. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Ghiassouddine Agha also served as Education Minister of the Taliban regime. He was also the Taliban member responsible for the Faryab Province, Afghanistan, as of May 2007. He is believed to be involved in drug trafficking. (12) Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Grounds for listing: President of Da Afghanistan Bank under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (13) Mohammad Shafiq Ahmadi. Title: Mullah. Grounds for listing: Governor of Samangan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (14) Ahmadullah (alias Ahmadulla) Title: Qari. Grounds for listing: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased in December 2001. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2003, Ahmadullah distributed explosive devices to militants and directed them to carry out attacks in Afghanistan. (15) Abdul Bari Akhund (alias Haji Mullah Sahib). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Other information: (a) Member of a seven member Taliban leadership committee in Kandahar, Afghanistan, as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (16) Ahmed Jan Akhund. Title: Maulavi. Grounds for listing: Minister of Water and Electricity of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (17) Attiqullah Akhund. Title: Maulavi. Grounds for listing: Deputy Minister of Agriculture of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shawali Kott district, Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (18) Hamidullah Akhund. Title: Mullah. Grounds for listing: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (19) Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) First Deputy, Council of Ministers of the Taliban regime, (b) Foreign Minister before Wakil Ahmad Mutawakil under the Taliban regime, (c) Governor of Kandahar under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (b) graduated from a madrrassa in Quetta, Pakistan, (c) a close associate of Mullah Omar. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Hassan Akhund is a close associate of Mohammed Omar (TI.O.4.01). Mohammad Hassan Akhund remained an active leader of the Taliban as at mid-2009. He was one of the most effective Taliban commanders as at early 2010. (20) Mohammad Abbas Akhund. Title: Mullah. Grounds for listing: Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (21) Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Grounds for listing: Minister of Water, Sanitation and Electricity of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (22) Ubaidullah Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence of the Taliban regime. Date of birth: approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One of the deputies of Mullah Omar, (b) Member of the Talibans leadership, in charge of military operations. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ubaidullah Akhund was a deputy to Mohammed Omar (TI.O.4.01) and a member of the Taliban leadership in charge of military operations. (23) Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Grounds for listing: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member in charge of Uruzgan province, Afghanistan, as at early 2007, (b) Arrested in April 2007. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmad Jan Akhunzada Shukoor Akhunzada was the Taliban member in charge of Uruzgan Province as at early 2007. (24) Mohammad Eshaq Akhunzada. Title: Maulavi. Grounds for listing: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Qarabajh district, Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2008, Mohammad Eshaq Akhunzada was the Taliban provincial commander for Ghazni Province, Afghanistan, and he remained active in the province as at 2011. (25) Agha Jan Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha). Title: Haji. Date of birth: (a)15.10.1963, (b)14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Hitemchai Village, Helmand Province, Afghanistan, (b) Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) Has managed a drug trafficking network in Helmand, Afghanistan, (b) Has regularly traveled to Pakistan. Date of UN designation:4.11.2010. Date of designation referred to in Article 6(1)(b):4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has traveled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. (26) Allahdad (alias Akhund). Title: Maulavi. Grounds for listing: Minister of Construction of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Allahdad, a member of the Nurzay tribe from Spin Boldak, was appointed Minister for Construction and Housing after holding other civil office positions under the Taliban regime. (27) Aminullah Amin. Title: Maulavi. Grounds for listing: Governor of Saripul Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (28) Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Grounds for listing: Head of Afghan Trade Agency, Peshawar, Pakistan under the Taliban regime. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Sadiq Amir Mohammad was a member of the new majlis shura reportedly announced by Mohammed Omar (TI.O.4.01) in October 2006. (29) Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b) Haji Mudir). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs of the Taliban regime, (b) Minister of Finance of the Taliban. Date of birth: Approximately 1961. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Muhammad Taher Anwaris post as Director of Administrative Affairs fell under the Council of Ministers of the Taliban regime, which was the highest level within the Taliban hierarchy. He also served as Minister of Finance of the Taliban regime. He was also a speech writer for Taliban Supreme Leader Mohammed Omar (TI.O.4.01). (30) Arefullah Aref. Title: Maulavi. Grounds for listing: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. (31) Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Council of Peshawar. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: At the time of his listing, Sayed Esmatullah Asem also served as the Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. As of May 2007, he became a member of the Taliban leadership. He was also a member of a regional Taliban council as at 2009. Sayed Esmatullah Asem commanded a group of Taliban fighters in Chaparhar District, Nangarhar Province, Afghanistan. He was a Taliban commander in Konar Province, who dispatched suicide bombers to several provinces in eastern Afghanistan as at 2007. In late 2008, Sayed Esmatullah Asem was in charge of a Taliban staging base in the Afghanistan/Pakistan border area. (32) Atiqullah. Title: (a) Hadji, (b) Molla. Grounds for listing: Deputy Minister of Public Works of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. (33) Azizirahman. Title: Mr Grounds for listing: Third Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (34) Abdul Ghani Baradar (alias Mullah Baradar Akhund). Title: Mullah. Grounds for listing: Deputy Minister of Defence of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Weetmak village, Dehrawood district, Uruzgan province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to Popalzai tribe, (b) Senior Taliban military commander and member of Taliban Quetta Council  as of May 2007, (c) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Ghani Baradar was a senior Taliban military commander and member of the Taliban leadership as at February 2010. As the Taliban Deputy Minister of Defence, he was considered to be one of Mohammed Omars (TI.O.4.01) deputies and headed the Taliban military affairs section. He was a key member of the Taliban network and organized Taliban operations against Afghan Government and International Security Assistance Force in close cooperation with the Taliban Minister of Defence, Ubaidullah Akhund (TI.A.22.01). (35) Shahabuddin Delawar. Title: Maulavi. Grounds for listing: Deputy of High Court of the Taliban regime. Date of birth: 1957. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (36) Dost Mohammad (alias Doost Mohammad). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One of the Taliban military commanders as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Dost Mohammad was also appointed by the Taliban leadership to take charge of military operations in Angora, in the province of Nuristan in Afghanistan. As at March 2010, Dost Mohammad was the Taliban shadow governor of Nuristan Province and the leader of a madrassa from which he recruited fighters. (37) Mohammad Azam Elmi. Title: Maulavi. Grounds for listing: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1968. Nationality: Afghan. Other information: reportedly deceased in 2005. Date of UN designation:23.2.2001. (38) Faiz. Title: Maulavi. Grounds for listing: Head of the Information Department, Ministry of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (39) Rustum Hanafi Habibullah (alias Rostam Nuristani). Title: Maulavi. Grounds for listing: Deputy Minister of Public Works of the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab district, Nuristan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Nuristan province, Afghanistan, as of May 2007. Date of UN designation:25.1.2001. (40) Gul Ahmad Hakimi. Title: Maulavi. Grounds for listing: Commercial AttachÃ ©, Taliban Consulate General , Karachi. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Ahmad Hakimi was also the Director-General of the Secondary Education Department of the Ministry of Education in Kabul of the Taliban regime before being posted to Karachi in 1996. (41) Abdullah Hamad. Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General , Quetta, Pakistan. Date of birth: 1972. Place of birth: Helmand, Afghanistan. Nationality: Afghan. Passport No: D 000857 (issued on 20.11.1997). Date of UN designation:25.1.2001. (42) Hamdullah. Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Consulate General , Quetta. Nationality: Afghan. Date of UN designation:25.1.2001. (43) Zabihullah Hamidi. Grounds for listing: Deputy Minister of Higher Education of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (44) Din Mohammad Hanif (alias Qari Din Mohammad). Title: Qari. Grounds for listing: (a) Minister of Planning of the Taliban regime, (b) Minister of Higher Education of the Taliban regime. Date of birth: Approximately 1955. Place of birth: Badakhshan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (45) Abdul Jalil Haqqani (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council. Date of UN designation:25.1.2001. (46) Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-1979. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of UN designation:11.5.2011. Date of designation referred to in Article 6(1)(b):11.5.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Badruddin Haqqani is the operational commander for the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. The Haqqani Network has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani Networks leadership consists of the three eldest sons of its founder Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars (TI.O.4.01.) Taliban regime in the mid-1990s. Badruddin is the son of Jalaluddin and brother to Nasiruddin Haqqani (TI.H.146.10.) and Sirajuddin Haqqani (TI.H.144.07.), as well as nephew of Khalil Ahmed Haqqani (TI.H.150.11.). Badruddin helps lead Taliban associated insurgents and foreign fighters in attacks against targets in south-eastern Afghanistan. Badruddin sits on the Miram Shah shura of the Taliban, which has authority over Haqqani Network activities. Badruddin is also believed to be in charge of kidnappings for the Haqqani Network. He has been responsible for the kidnapping of numerous Afghans and foreign nationals in the Afghanistan-Pakistan border region. (47) Ezatullah Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Planning of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ezatullah Haqqani was originally listed as Maulavi Ezatullah on 23 February 2001. The addition of Haqqani  was made to the List on 27 September 2007. As of 2009, Ezatullah Haqqani was a member of a regional Taliban Council. (48) Jalaluddin Haqqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Grounds for listing: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani; (b) He is an active Taliban leader, (c) Believed to be in the Afghanistan/Pakistan border area, (d) Although reported deceased in June 2007, still alive as of May 2008. Date of UN designation:31.1.2001. Date of designation referred to in Article 6(1)(b):31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Jalaluddin Haqqani has close relations with Usama bin Laden (QI.B.8.01) and Mohammed Omar (TI.O.4.01). He is the father of Sirajuddin Jallaloudine Haqqani (TI.H.144.07) and is an active Taliban leader. Jalaluddin Haqqani was also the liaison between Al-Qaida (QE.A.4.01) and the Taliban in 2007. He was Chairman of the Taliban Miram Shah Council  as at June 2008. He was originally a commander for the Mwalawi Hezbi Islami Party in Khost, Paktika and Paktia provinces. Later he joined the Taliban and was appointed as Minister of Frontier Affairs. Following the collapse of the Taliban regime, along with Taliban and Al-Qaida elements, he escaped to northern Waziristan and started to regroup his militias for the fight against the Government of Afghanistan. Haqqani has been accused of involvement in the bombing of the Indian Embassy in Kabul in 2008 and the attempt to assassinate President Karzai during a military parade in Kabul earlier the same year. Haqqani was also implicated in an attack on ministry buildings in Kabul in February 2009. (49) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b) Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c) Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d) Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a)1.1.1966, (b) between 1958 and 1964. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan; (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates; (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of UN designation:9.2.2011. Date of designation referred to in Article 6(1)(b):9.2.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khalil Ahmed Haqqani is a senior member of the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. At the forefront of insurgent activity in Afghanistan, the Haqqani Network was founded by Khalil Haqqanis brother, Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars (TI.0.4.01.) Taliban regime in the mid-1990s. Khalil Haqqani engages in fundraising activities on behalf of the Taliban and the Haqqani Network, often travelling internationally to meet with financial supporters. As of September 2009, Khalil Haqqani had traveled to Gulf states and had raised funds from sources there, as well as from sources in South and East Asia. Khalil Haqqani also provides support to the Taliban and the Haqqani Network operating in Afghanistan. As of early 2010, Khalil Haqqani provided funds to Taliban cells in Logar Province, Afghanistan. In 2009, Khalil Haqqani supplied and controlled approximately 160 combatants in Logar Province, Afghanistan, and was one of several people responsible for the detention of enemy prisoners captured by the Taliban and the the Haqqani Network. Khalil Haqqani has taken orders for Taliban operations from Sirajuddin Haqqani (TI.H.144.07.), his nephew. Khalil Haqqani has also acted on behalf of Al-Qaida (QE.A.4.01) and has been linked to its military operations. In 2002, Khalil Haqqani deployed men to reinforce Al-Qaida elements in Paktia Province, Afghanistan. (50) Mohammad Moslim Haqqani (alias Moslim Haqqani). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: (a) Ethnic Pashtun from Baghlan province, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Moslim Haqqani also served as Deputy Minister of Higher Education of the Taliban regime. This designation was added to the List on 18 July 2007. (51) Mohammad Salim Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1967. Nationality: Afghan. Other information: from Laghman province. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2006, Mohammad Salim Haqqani was a member of a Taliban council that planned attacks against Afghan government forces in Laghman Province, Afghanistan. He had been a Taliban commander for the province in late 2004. (52) Nasiruddin Haqqani (alias (a) Naseer Haqqani, (b) Dr Naseer Haqqani, (c) Nassir Haqqani, (d) Nashir Haqqani, (e) Naseruddin, (f) Dr Alim Ghair). Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Neka District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: A leader of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Son of Jalaluddin Haqqani. He travelled to Saudi Arabia and the United Arab Emirates to raise funds for the Taliban. Date of UN designation:20.7.2010. Date of designation referred to in Article 6(1)(b):20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network is a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. It has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani network leadership consists of the three oldest sons of Jalaluddin Haqqani (TI.H.40.01.), one of whom is Nasiruddin Haqqani. Nasiruddin Haqqani functions as an emissary for the Haqqani Network and spends much of his time raising money. In 2004, Haqqani traveled to Saudi Arabia with a Taliban associate to raise funds for the Taliban. He also provided funds in 2004 to militants in Afghanistan for the purpose of disrupting the Afghan presidential election. From at least 2005 to 2008, Nasiruddin Haqqani collected funds for the Haqqani Network through various fundraising trips, including during regular travel to the United Arab Emirates in 2007 and through a fundraising trip to another Gulf state in 2008. As of mid-2007, Haqqani reportedly had three main sources of funding: donations from the Gulf region, drug trafficking, and payments from Al-Qaida (QE.A.4.01). In late 2009, Nasiruddin Haqqani received several hundred thousand dollars from Al-Qaida-associated individuals in the Arabian Peninsula to use for Haqqani Network activities. (53) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs of the Taliban regime, (b) Head of Information and Culture in Kandahar province during the Taliban regime. Date of birth: approximately 1965. Place of birth: Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrrassa in Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (c) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Mohammed Haqqani is allied with Gulbbudin Hekmatyar (QI.H.88.03) and has been a long-standing supporter of Mullah Mohammed Omar (TI.O.4.01). As Director of Administrative Affairs of the Taliban regime, he distributed Afghan identity cards to Al-Qaida-related foreigners who fought in Afghanistan and collected a significant amount of funds from them. Sayyed Mohammed Haqqani met several times with Aiman Muhammed Rabi al-Zawahiri (QI.A.6.01) and Farhad, Mohammed Omars secretary, in 2003 and 2004. He opened a bookstore in Qissa Khwanis bazaar, Peshawar, Pakistan, which has been implicated in the financing of the Taliban. He was still an active Taliban insurgency leader as at March 2009. (54) Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Grounds for listing: Naib Amir (Deputy Commander). Address: (a) Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b) Manbaul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c) Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Since 2004, major operational commander in eastern and southern regions of Afghanistan. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zardan tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:13.9.2007. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sirajuddin Jallaloudine Haqqani is one of the most prominent, influential, charismatic and experienced leaders within the Haqqani network, a group of fighters with a close association with both the Taliban and Al-Qaida (QE.A.4.01), and has been one of the major operational commanders of the network since 2004. Sirajuddin Haqqani derives much of his power and authority from his father, Jalaluddin Haqqani (TI.H.40.01), a former Minister of the Taliban regime, who was a Taliban military commander and a go-between for Al-Qaida and the Taliban on both sides of the Afghanistan/Pakistan border. During his tenure as a Minister of the Taliban regime, Jalaluddin Haqqani established very close links with Al-Qaida. Sirajuddin Haqqani is strongly associated with the Taliban, who provides him funding for his operations. He also receives funding from various other groups and individuals, including drug lords. He is a key conduit for terrorist operations in Afghanistan and supporting activities in the Federally Administered Tribal Areas of Pakistan. His connections to the Taliban were made public in May 2006 by Mullah Dadullah, then one of the top Taliban military commanders, who stated that he worked with Sirajuddin Haqqani and planned operations with him. He also has connections with Jaish-i-Mohammed (QE.J.19.01). Sirajuddin Haqqani is actively involved in the planning and execution of attacks targeting International Security Assistance Forces (ISAF), Afghan officials and civilians, mainly in the eastern and southern regions of Afghanistan. He also regularly recruits and sends fighters into the Khost, Paktia and Paktika Provinces in Afghanistan. Sirajuddin Haqqani was involved in the suicide bombing attack against a Police Academy bus in Kabul on 18 June 2007 which killed 35 police officers. (55) Abdul Hai Hazem. Title: Maulavi. Grounds for listing: First Secretary, Taliban Consulate General , Quetta, Pakistan. Date of birth: 1971. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 0001203 (Afghan passport). Date of UN designation:25.1.2001. (56) Hidayatullah (alias Abu Turab). Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:8.3.2001. (57) Abdul Rahman Ahmad Hottak (alias Hottak Sahib). Title: Maulavi. Grounds for listing: Deputy (Cultural) Minister of Information and Culture of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (58) Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Grounds for listing: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council  in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Najibullah Haqqani Hydayetullah also served as Deputy Minister of Finance of the Taliban regime. This designation was added to the List on 18 July 2007. On 27 September 2007, the listing of this name was updated to remove the original designation of Deputy Minister of Public Works of the Taliban regime . Najibullah Haqqani Hydayetullah was a member of the Taliban Council in the Kunar Province, Afghanistan, as at May 2007. He is a cousin of Noor Jalal (TI.J.56.01). As at June 2008, the Taliban leadership appointed him the person responsible for military activity in the Kunar Province. (59) Gul Agha Ishakzai (alias (a) Mullah Gul Agha, (b) Mullah Gul Agha Akhund, (c) Hidayatullah, (d) Haji Hidayatullah, (e) Hayadatullah). Address: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Timor, Kandahar, Afghanistan. Other information: Is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. Date of UN designation:20.7.2010. Date of designation referred to in Article 6(1)(b):20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Agha Ishakzai is the head of the Talibans financial commission and is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. He has also collected money for suicide attacks in Kandahar, Afghanistan, and has been involved in the disbursement of funds to Taliban fighters and their families. A childhood friend of Taliban leader Mullah Mohammad Omar (TI.O.4.01), Gul Agha Ishakzai has served as Omars principal finance officer and one of his closest advisors. At one time, no one was allowed to meet Mullah Omar unless approved by him. He lived in the presidential palace with Omar during the Taliban regime. In December 2005, Gul Agha Ishakzai facilitated the movement of people and goods to Taliban training camps; in late 2006 he traveled abroad to obtain weapon parts. (60) Noor Jalal (alias Nur Jalal). Title: Maulavi. Grounds for listing: Deputy (Administrative) Minister of Interior Affairs of the Taliban regime. Date of birth: Approximately 1960. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Noor Jalal served as Deputy Minister of Finance of the Taliban regime and, as at June 2008, the Taliban leadership had appointed him to be in charge of military affairs for the Kunar Province. His cousin Najibullah Haqqani Hydayetullah (TI.H.71.01), Deputy Minister of Finance of the Taliban regime, is also listed. (61) Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Grounds for listing: Minister of Information of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In April 2009, the Taliban leadership announced the posting of Qudratullah Jamal as its Liaison Officer for its well-wishers and friends throughout the world. (62) Saleh Mohammad Kakar (alias Saleh Mohammad). Date of birth: Approximately 1962. Place of birth: Nulgham Village, Panjwai District, Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) Has run an organised smuggling network in Kandahar and Helmand provinces, Afghanistan, (b) Previously operated heroin processing laboratories in Band-e-Timor, Kandahar, Afghanistan, (c) Has owned a car dealership in Kandahar, Afghanistan. Date of UN designation:4.11.2010. Date of designation referred to in Article 6(1)(b):4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar is a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar operated heroin processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Kakar has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Kakar has owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks. (63) Rahmatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Consul General, Taliban Consulate General , Karachi, Pakistan. Date of birth: 1968. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Other information: Taliban Governor  of the province of Ghazni, Afghanistan, as of May 2007. Date of UN designation:25.1.2001. (64) Abdul Rauf Khadem. Title: Mullah. Grounds for listing: Commander of Central Corpus under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Uruzgan/Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Central Corps came under the Ministry of Defence of the Taliban regime. Abdul Rauf Khadem was the Taliban member responsible for Logar Province as at 2009. Abdul Rauf Khadem has been the overall military commander of several provinces in Afghanistan. (65) Khairullah Khairkhwah (alias Mullah Khairullah Khairkhwah). Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) spokesperson of the Taliban regime, (c) Governor of Kabul province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: Apprehended. In custody as of June 2007. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (66) Abdul Razaq Akhund Lala Akhund. Title: Mullah. Grounds for listing: (a) Minister of Interior Affairs of the Taliban regime, (b) Chief of Kabul police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar province, Afghanistan, in the area bordering Chaman district, Quetta, Pakistan. Other information: believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (67) Jan Mohmmad Madani. Title: Mr Grounds for listing: ChargÃ © dAffaires, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (68) Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Grounds for listing: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangarhar province. Date of UN designation:23.2.2001. (69) Abdul Latif Mansur (alias Abdul Latif Mansoor). Title: Maulavi. Grounds for listing: Minister of Agriculture of the Taliban regime. Date of birth: approximately 1968. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Member of Taliban Miram Shah Council , as of May 2007. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Latif Mansur was a member of the Taliban Miram Shah Council  as at May 2007. He was the Taliban shadow governor of Nangarhar Province, Afghanistan, in 2009 and the Head of the Talibans political commission as at mid-2009. As at May 2010, Abdul Latif Mansur was a senior Taliban commander in eastern Afghanistan. (70) Mohammadullah Mati. Title: Maulavi. Grounds for listing: Minister of Public Works of the Taliban regime. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammadullah Mati also served as the Minister of Communications of the Taliban regime under the name Ahmadullah Mutie  (71) Matiullah. Title: Mullah. Grounds for listing: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (72) Akhtar Mohammad Maz-Hari. Title: Maulavi. Grounds for listing: Education AttachÃ ©, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz, Afghanistan. Nationality: Afghan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Other information: reportedly deceased in 2007. Date of UN designation:25.1.2001. (73) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 6(1)(b):23.2.2001. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Fazl Mohammad Mazloom was a close associate of Mohammed Omar (TI.O.4.01) and helped him to establish the Taliban government. Mazloom was at the Al-Farouq training camp established by Al-Qaida (QE.A.4.01). He had knowledge that the Taliban provided assistance to the Islamic Movement of Uzbekistan (QE.I.10.01) in the form of financial, weapons and logistical support in exchange for providing the Taliban with soldiers. He was a commander of approximately 3,000 Taliban front-line troops in the Takhar Province in October 2001. (74) Nazar Mohammad. Title: Maulavi. Grounds for listing: Governor of Kunduz Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (75) Mohammad Homayoon. Title: Eng. Grounds for listing: Deputy Minister of Water and Electricity of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (76) Mohammad Shafiq Mohammadi. Title: Maulavi. Grounds for listing: Governor of Khost Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (77) Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Kabir Mohammad Jan was a member of the Talibans high leadership council as announced by Mohammed Omar (TI.O.4.01) in October 2006, and was appointed military commander of the eastern zone in Oct 2007. (78) Mohammad Rasul. Title: Maulavi. Grounds for listing: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (79) Mohammad Wali. Title: Maulavi. Grounds for listing: Minister of Department of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1965. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali remains be active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. (80) Mohammad Yaqoub. Title: Maulavi. Grounds for listing: Head of BIA under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of 2009, Mohammad Yaqoub was a leading Taliban member in the Yousef Khel District of the Paktika Province. (81) Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Grounds for listing: (a) Minister of Education of the Taliban regime, (b) Taliban representative in UN-led talks during the Taliban regime. Date of birth: Approximately 1968. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Khan Motaqi also served as a Taliban representative in United Nations-led talks during the Taliban regime. Amir Khan Motaqi is considered to be a prominent member of the Taliban and also served as Minister of Information and Culture during the Taliban regime. Amir Khan Motaqi was a member of a regional Taliban Council as at June 2007. (82) Abdulhai Motmaen. Title: Maulavi. Grounds for listing: Director, Information and Culture Dept, Kandahar, Afghanistan during the Taliban regime. Date of birth: Approximately 1973. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdulhai Motmaen was the senior spokesman for the Taliban and used to deliver Taliban foreign policy statements. He was also a close associate of Mohammed Omar (TI.O.4.01). (83) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister of Communication of the Taliban regime. Date of birth: approximately 1963. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (84) Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1954. Place of birth: Farah. Nationality: Afghan. Passport No: 000737 (Afghan passport issued on 20.10.1996). Date of UN designation:25.1.2001. (85) Mohammad Naim (alias Mullah Naeem). Title: Mullah. Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Naim is a member of the Taliban Gerdi Jangal Council . He is the former deputy of Akhtar Mohammad Mansour Shah Mohammed (TI.M.11.01), a prominent Taliban leadership board figure. Mohammad Naim controls a military base in the Afghanistan/Pakistan border area. (86) Nik Mohammad. Title: Maulavi. Grounds for listing: Deputy Minister of Commerce of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nik Mohammad was listed on 31 January 2001 as Deputy Minister of Commerce of the Taliban regime so falling within the provisions of resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. (87) Hamdullah Nomani. Title: Maulavi. Grounds for listing: High ranking official in the Ministry of Higher Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (88) Mohammad Aleem Noorani. Title: Mufti. Grounds for listing: First Secretary, Taliban Consulate General , Karachi. Nationality: Afghan. Date of UN designation:25.1.2001. (89) Nurullah Nuri. Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Shahjoe district, Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (90) Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Grounds for listing: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Herat province. Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan Nyazi also served as a Taliban spokesperson and then as Provincial Governor of Mazar-e-Sharif and Kabul provinces under the Taliban regime. Abdul Manan Nyazi has been a senior Taliban commander in the west of Afghanistan, operating in the Farah, Herat and Nimroz provinces, since mid-2009. Abdul Manan Nyazi was a member of a regional Taliban council and appointed as the Taliban governor of Herat Province as at May 2010. Abdul Manan Nyazi is a Taliban commander involved in transporting suicide bombers to Afghanistan. (91) Mohammed Omar. Title: Mullah. Grounds for listing: Leader of the Faithful ( Amir ul-Mumineen ), Afghanistan. Date of birth: Approximately 1966. Place of birth: Uruzgan province, Adehrawood village. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan  and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden (QI.B.8.01) and his Al-Qaida (QE.A.4.01) network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani (TI.H.40.01). Gulbuddin Hekmatyar (QI.H.88.03) has also cooperated with Mohammed Omar and the Taliban. (92) Abdul Jabbar Omari. Title: Maulavi. Grounds for listing: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Jabbar Omari, as at June 2008, worked as the deputy to Amir Khan Haqqani and commander of an armed group in the Siuri District of the Zabul Province. In June 2008, with a view to reinforcing their activities in the area, the Taliban leadership named him shadow Governor for the Zabul Province. (93) Mohammad Ibrahim Omari. (alias Ibrahim Haqqani) Title: Alhaj. Grounds for listing: Deputy Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Garda Saray, Waza Zadran District, Paktia Province, Afghanistan. Nationality: Afghan. Other Information: Brother of Jalaluddin Haqqani. Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (94) Nooruddin Turabi Muhammad Qasim (alias Noor ud Din Turabi). Title: (a) Mullah (b) Maulavi. Grounds for listing: Minister of Justice of the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Kandahar, Afghanistan, (b) Chora district, Uruzgan province, Afghanistan. Nationality: Afghan. Other information: Apprehended in Sep. 2006. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nooruddin Turabi Muhammad Qasim was appointed as a Taliban military commander in Afghanistan as at mid-2009. He was appointed as a deputy to Taliban supreme leader Mohammed Omar (TI.O.4.01) and participated in Taliban shura meetings as at early 2009. (95) Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Northern Afghanistan as of May 2007, (b) Involved in drug trafficking. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of May 2007, the Taliban leadership placed Abdul Salam Hanafi Ali Mardan Qul in charge of The Jawzujan Province. He was also the Taliban member responsible for northern Afghanistan as of May 2007. He is believed to be involved in drug trafficking. (96) Abdul Ghafar Qurishi (alias Abdul Ghaffar Qureshi). Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Embassy , Islamabad. Nationality: Afghan. Date of UN designation:25.1.2001. (97) Yar Mohammad Rahimi. Title: Mullah. Grounds for listing: Minister of Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Panjwaee district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (98) Mohammad Hasan Rahmani. Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Panjwae district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (99) Habibullah Reshad. Title: Mullah. Grounds for listing: Head of Investigation Department under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (100) Abdulhai Salek. Title: Maulavi. Grounds for listing: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Other information: Reportedly deceased. Date of UN designation:23.2.2001. Date of designation referred to in Article 6(1)(b):23.2.2001. (101) Sanani. Title: Maulavi. Grounds for listing: Head of Dar-ul-Efta under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sananis post as the Head of Dar-ul-Efta came under the High Court of the Taliban regime. (102) Noor Mohammad Saqib. Grounds for listing: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Bagrami district, Kabul province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Noor Mohammad Saqib is a member of the Taliban leadership and head of its Religious Committee, which acts as a judiciary branch of the Taliban. (103) Ehsanullah Sarfida. Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ehsanullah Sarfida was also Chairman of the Talibans Central Bank. Later, he was appointed the Talibans Administrator of Captured Provinces. Ehsanullah Sarfida was a member of the Taliban Inner Shura. Ehsanullah Sarfida was an Al-Qaida (QE.A.4.01) affiliate who provided support to the Taliban in the form of weapons and money. He was the district chief of Marja, Helmand Province, Afghanistan, as at mid-2007. (104) Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Grounds for listing: (a) Vice- Minister of Work and Social Affairs of the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Chaman district, Pakistan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saduddin Sayyed also served as Vice-Minister of Work and Social Affairs of the Taliban regime. The List was updated on 8 March 2001 to reflect this. (105) Qari Abdul Wali Seddiqi. Grounds for listing: Third Secretary under the Taliban regime. Date of birth: 1974. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). Date of UN designation:25.1.2001. (106) Abdul Wahed Shafiq. Title: Maulavi. Grounds for listing: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (107) Said Ahmed Shahidkhel. Title: Maulavi. Grounds for listing: Deputy Minister of Education (Taliban regime). Date of birth: approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Other information: In July 2003 he was in custody in Kabul, Afghanistan. Date of UN designation:23.2.2001. (108) Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) Involved in drug trafficking, (d) Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007 (e) Taliban Governor  of Kandahar as of May 2007. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Akhtar Mohammad Mansour Shah Mohammed is a prominent member of the Taliban leadership. He was repatriated to Afghanistan in September 2006 following detention in Pakistan. He is involved in drug trafficking and was active in the provinces of Khost, Paktia and Paktika in Afghanistan as of May 2007. He was also the Taliban Governor  of Kandahar as of May 2007. He was actively involved in anti-governmental activity, in particular, recruiting individuals for the Taliban to fight against the Afghan Government and International Security Assistance Force. Akhtar Mohammad Mansour Shah Mohammed was the deputy chief of the supreme Taliban shura as at mid-2009. He serves as a member of the Taliban leadership council and was assigned to be Chief of Military Affairs of the Taliban Gerdi Jangal Council  before being appointed as a deputy to Mohammed Omar (TI.O.4.01) in March 2010. As at 2010 Akhtar Mohammad Mansour Shah Mohammed was directly responsible for Taliban activities in four provinces of southern Afghanistan and was appointed as the head of the Taliban civilian shura as at early 2010. (109) Shamsudin. Title: Maulavi. Grounds for listing: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim district, Badakhshan province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (110) Mohammad Sharif. Grounds for listing: Deputy Minister of Interior Affairs of the Taliban regime. Nationality: Afghan. Date of UN designation:25.1.2001. (111) Shams Ur-Rahman Sher Alam (alias (a) Shamsurrahman (b) Shams-u-Rahman). Title: (a) Mullah (b) Maulavi. Grounds for listing: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Suroobi district, Kabul province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Involved in drug trafficking. Date of UN designation:23.2.2001.Date of designation referred to in Article 6(1)(b):23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As at June 2007, Shams ur-Rahman Sher Alam was the Taliban member responsible for the Kabul Province. He was in charge of Taliban military operations in and around Kabul and has been involved in many attacks. (112) Abdul Ghafar Shinwari. Title: Haji. Grounds for listing: Third Secretary, Taliban Consulate General , Karachi, Pakistan. Date of birth:29.3.1965. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000763 (issued on 9.1.1997). Date of UN designation:25.1.2001. (113) Mohammad Sarwar Siddiqmal. Grounds for listing: Third Secretary, Taliban Embassy , Islamabad. Nationality: Afghan. Date of UN designation:25.1.2001. (114) Sher Mohammad Abbas Stanekzai. Grounds for listing: Deputy Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (115) Taha. Title: Maulavi. Grounds for listing: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Taha also served under the Taliban regime as Governor of the Kunar Province at the end of 2001. He was in charge of the Wardak Province for the Taliban as at September 2009. (116) Tahis. Title: Hadji. Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. (117) Abdul Raqib Takhari. Title: Maulavi. Grounds for listing: Minister of Repatriation of the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Takhar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (118) Walijan. Title: Maulavi. Grounds for Listing: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Quetta, Pakistan. Date of UN designation:23.2.2001. (119) Nazirullah Hanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: Repatriated to Afghanistan in October 2006. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (120) Abdul-Haq Wassiq (alias Abdul-Haq Wasseq). Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Date of designation referred to in Article 6(1)(b):31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wassiq is allied with Gulbuddin Hekmatyar (QI.H.88.03). Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director General of Intelligence, reporting to Qari Ahmadullah (TI.A.81.01.). In this function, he was in charge of handling relations with Al-Qaida-related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. (121) Mohammad Jawad Waziri. Grounds for listing: UN Department, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (122) Sangeen Zadran (alias a) Sangin b) Sangin Zadran c) Sangeen Khan Zadran d) Sangeen e) Fateh) Title: a) Maulavi (alternative spelling: Maulvi) b) Mullah Date of birth: a) Approximately 1976 b) Approximately 1979. Place of birth: Tang Stor Khel, Ziruk District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: Shadow Governor for Paktika Province, Afghanistan, and commander of the Haqqani Network, a Taliban-affiliated group of militants that operates in the Afghanistan/Pakistan border area. Senior lieutenant to Sirajuddin Lallaloudine Haqqani. Date of UN designation:16.08.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sangeen Zadran is an insurgency leader in Paktika Province, Afghanistan, and a commander of the Haqqani Network. The Haqqani Network, a Taliban-affiliated group of militants that operates in the border region between Afghanistan and Pakistan, has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. Zadran acts as a senior lieutenant to Haqqani Network leader Sirajuddin Haqqani (TI.H.144.07). Sangeen Zadran helps lead fighters in attacks across southeastern Afghanistan, and is believed to have planned and coordinated the movement of foreign fighters into Afghanistan. Sangeen Zadran has also been involved in numerous attacks by improvised explosive devices (IEDs). In addition to his role in these attacks, Sangeen Zadran has also been involved in the kidnapping of Afghans and foreign nationals in the border region between Afghanistan and Pakistan. (123) Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Grounds for listing: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: between 1963 and 1968. Place of birth: Logar province, Kharwar district, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (124) Mohammad Zahid. Title: Mullah. Grounds for listing: Third Secretary, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar, Afghanistan. Nationality: Afghan. Passport No: D 001206 (issued on 17.7.2000). Date of UN designation:25.1.2001. B. Entities and other groups and undertakings associated with the Taliban